November 2010 and February 2011 TTD benefits, Constitution State
                   Service Company did not pay benefits from October 5 through November
                   1. The appeals officer further noted that Maggio had to administratively
                   challenge the compliance letter in order to obtain the October 5 through
                   November 1 benefits, as well as benefits due for other months that had not
                   been paid. Although the appeals officer concluded that the April 26 order
                   was ambiguous as to when the TTD benefits terminated, she confirmed
                   that it was clear that they were to start on October 5. Nevertheless, the
                   appeals officer found that, due to the ambiguity, the DIR should not have
                   assessed benefit penalties.
                               NRS 616D.120(3) requires the DIR administrator to impose
                   benefit penalties upon making certain findings, including that a third-
                   party administrator refused or unreasonably delayed payment more than
                   30 days after an appeals officer issues a decision determining payment is
                   due, and also including that the third-party administrator made it
                   necessary for a claimant to initiate proceedings under the NRS Chapters
                   616A-D for compensation found due by an appeals officer.           See NRS
                   616D.120(1)(c) and (e). Here, regardless of any confusion over when the
                   TTD benefits were to terminate, Constitution State Service Company
                   failed to issue the benefits that were ordered to begin on October 5 until
                   several months after the April 26 decision, and only after Maggio pursued
                   subsequent administrative proceedings. As a result, the appeals officer's
                   conclusion that the ambiguity in the DIR determination excused the delay
                   in payment for October 5 through November 1 was clearly erroneous.       See
                   Law Offices of Barry Levinson v. Milko,   124 Nev. 355, 362, 184 P.3d 378,
                   383 (2008) (explaining that this court applies the same standard in
                   reviewing an agency decision as the district court, and thus looks for clear


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    et>
                    error or an arbitrary and capricious abuse of discretion); see also NRS
                    233B.135 (providing the standards for judicial review of an agency
                    decision). The district court should have granted Maggio's petition for
                    judicial review and reinstated the DIR benefit penalties, and thus, we
                                ORDER the judgment of the district court REVERSED.



                                                                                             J.




                                                                Pickering



                    cc: Hon. Kenneth C. Cory, District Judge
                         Kemp & Kemp
                         Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    egc■